 Case 3:20-cr-02150-JLS Document 25 Filed 11/17/20 PageID.42 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                 CASE NO.: 20-cr-02150-JLS
11                       Plaintiff,
                                               ORDER CONTINUING MOTION
12         v.                                  HEARING/TRIAL SETTING
13   LEWIS ANDREW GARCIA,
14                       Defendant.
15
16             Pursuant to the joint motion filed, IT IS HEREBY ORDERED that the
17   Motion Hearing/Trial Setting currently set for November 20, 2020, be continued to
18   December 18, 2020 at 1:30 p.m., before Honorable Janis L. Sammartino. Time will
19   be excluded pursuant to 18 U.S.C. § 3161(h)(1)(D) and in the interest of justice for
20   the reasons set forth in the Order of the Chief Judge No. 18 and subsequent related
21   orders.
               SO ORDERED.
22
23   Dated: November 17, 2020
24
25
26
27
28
